Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered March 16, 1990, convicting defendant on his plea of guilty to criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of IVi to 3 years, unanimously affirmed.
On July 10, 1989, defendant attempted to purchase $250 worth of clothing using a stolen credit card bearing the name "Frank Post.” The store clerk became suspicious and asked defendant for additional identification. Defendant presented a driver’s license, but he was unable to tell the clerk the name, address and phone number listed on it. At that point, defendant left the credit card on the counter, said "forget it,” and attempted to leave. When a security guard stopped him, defendant dropped a wallet containing additional credit cards bearing the name Frank Post. The guard recovered the wallet and credit cards from the floor and gave them to the police when they arrived to arrest him.
Defendant sought a Mapp hearing as part of a pre-trial omnibus motion on the asserted ground that the People’s *629voluntary disclosure form stated that the credit cards and wallet "were recovered from the person of the defendant.” In fact, the voluntary disclosure form merely listed the items as "some of the property which may be offered at the trial of the defendant.” When the People responded that the items in question were recovered from the store premises by private security personnel, which fact defendant did not contest, the court properly denied the application for a Mapp hearing for failure to allege sufficient facts to warrant a hearing (CPL 710.60 [3]; People v Murray, 172 AD2d 437, appeal withdrawn 79 NY2d 942). We have considered defendant’s remaining arguments and find them to be without merit. Concur — Murphy, P. J., Carro, Rosenberger, Asch and Kassal, JJ.